Citation Nr: 0809052	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for residuals of surgery 
for larynx cancer, claimed as secondary to service-
connected suppurative otitis media, right ear.  

2.	Entitlement to a rating in excess of 10 percent for 
suppurative otitis media, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to August 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied an increased disability 
rating claim for suppurative otitis media, right ear, and 
from a June 2007 rating decision that denied service 
connection for residuals of surgery for larynx cancer, 
claimed as secondary to service-connected suppurative otitis 
media, right ear.  In August 2007, a Travel Board hearing was 
held before the undersigned.  A transcript of this hearing is 
of record.

The issue of entitlement to service connection for residuals 
of surgery for larynx cancer, claimed as secondary to 
service-connected suppurative otitis media, right ear, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

The veteran's service-connected suppurative otitis media, 
right ear, is manifested by massive perforation of the right 
tympanic membrane with recurrent weekly suppurative discharge 
and bi-monthly infections.  Marked interference with 
employment or frequent periods of hospitalization has not 
been shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for suppurative otitis 
media, right ear, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.87, Diagnostic Code (Code) 6200 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Recently, the United States Court of Appeals for Veterans 
Claims held in Vazquez-Florez v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that proper VCAA notice also 
requires, at a minimum, that the claimant be notified that, 
to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  A November 2005 letter advised the veteran 
to provide "evidence showing that [his] service-connected . 
. . suppurative otitis media [had] increased in severity," 
and explained the types of evidence that would support a 
showing of a worsening disability.  Also, a September 2006 
statement of the case (SOC) provided the required notice on 
the "downstream" issue of an increased initial rating.

The November 2006 notice letter, however, did not discuss the 
specific criteria for an increased rating for the disability 
at issue, thus, the duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, slip op. at 9.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication because the appellant and his representative are 
reasonably expected to understand what was needed to 
establish an increased rating from the November 2005 notice 
letter that the RO sent to him and in the September 2006 SOC.  
In particular, the November 2005 letter requested that the 
appellant submit evidence showing that his service-connected 
disability had increased in severity and noted that this 
evidence could be a statement and supporting medical records 
from his physician, statements from other individuals, and 
his own statements.  He was informed, as well, of the 
Diagnostic Code requirements for increased rating in the SOC.  
Moreover, it is noted that a rating in excess of 10 percent 
may not be granted for suppurative otitis media as a matter 
of law because the assigned 10 percent rating is the highest 
rating available for this disability.  This renders any pre-
adjudicatory section 5103(a) notice error non-prejudicial.  
Vazquez-Flores, slip op. at 12.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
December 2003 and December 2005.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.
B.	Factual Background

The veteran's service medical records reflect that 
suppurative otitis media, right ear, existed prior to 
service, and that it was permanently worsened by service.  
Service connection for suppurative otitis media was granted 
in April 1999, rated 10 percent, effective August 29, 1995.  
In November 2005, the veteran filed the current claim for a 
disability in excess of 10 percent for his service-connected 
suppurative otitis media.  He has advanced no specific 
arguments with respect to this claim.

On December 2003 VA examination, the veteran reported that he 
had experienced chronic discharge in his right ear ever since 
service.  He also complained that after undergoing radiation 
and a laryngectomy in June 2003, the infection in his right 
ear worsened, manifesting in increased discharge and worsened 
vertigo.  Upon physical examination, there were no 
deformities or tissue loss in either auricle.  There was a 
massive perforation of the right tympanic membrane with the 
external auditory canal walls covered in purulent material; 
edema and scaling were not noted.  There was also no evidence 
of history of Meniere disease.  Long-standing chronic otitis 
media, dating from service, was diagnosed.  

VA outpatient treatment records from October 2004 to April 
2007 are silent for any significant or particular complaints 
related to otitis media.  The veteran's right ear was noted, 
at various times, to be: dry, with moderate amounts of 
cerumen (earwax), with minimal drainage, or within normal 
limits.

On December 2005 VA examination, the veteran reported 
treating his suppurative otitis media approximately twice a 
month with antibiotic ear drops for several days at a time.  
Suppurative discharge was not described as constant, but 
recurrent: occurring on a weekly basis and lasting for 
several days.  Ear infections occurred twice a month.  He 
also complained of vertigo/dizziness and gait problems that 
occurred daily, lasting a minute or less.  The examiner 
determined that this was "positioning vertigo."  Upon 
physical examination, peripheral vestibular disorder was not 
present.  Dried exudate around the right tympanic membrane 
perforation was removed with suction; the middle ear, when 
viewed through the perforation, appeared to be slightly 
inflamed.  Persistent tympanic membrane perforation from 
suppurative otitis media was diagnosed.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The veteran's statements describing his symptoms and 
limitations are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence (as required by the rating 
criteria).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's suppurative otitis media, right ear, has been 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, 
Code 6200.  This Code provides that a maximum evaluation of 
10 percent is assignable for chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
during suppuration or with aural polyps.  Therefore, a higher 
schedular rating under this Code is not warranted.  [Notably, 
Code 6200 also provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, may be rated separately.  
The veteran is already service-connected for tinnitus and 
hearing loss in the right ear.  It is not alleged nor has it 
been shown that the veteran should be service-connected for 
hearing loss in the left ear, labyrinthitis, facial nerve 
paralysis, or bone loss of skull.]  

The Board has also considered the applicability of 
alternative Codes for evaluating the veteran's suppurative 
otitis media, right ear.  On December 2003 VA examination, 
there were no deformities or tissue loss shown in either 
auricle.  There was also no evidence of history of Meniere 
disease.  On December 2005 VA examination, vertigo/dizziness 
and gait problems were noted.  However, the examiner stated 
this was "positioning vertigo."  Peripheral vestibular 
disorder was not present.  Based on the foregoing, there are 
no objective findings to support a diagnosis of vestibular 
disequilibrium, and no evidence of Meniere's syndrome or loss 
of auricle; as such, evaluation of the veteran's disability 
under Codes 6204, 6205, or 6206, respectively, is not 
warranted.

Also, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that "[c]ompensation for service-connected injury 
is limited to those claims which show present disability" 
and held: "Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  This holding has been modified in that 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged 
ratings are not indicated as the maximum rating of 10 percent 
has been assigned for suppurative otitis media, right ear, 
for the entire appeal period.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.

Finally, the Board has considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to suppurative otitis media in the 
right ear which would suggest that referral for 
extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).


ORDER

A disability rating in excess of 10 percent for suppurative 
otitis media, right ear, is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

A June 2007 rating decision denied service connection for 
residuals of surgery for larynx cancer, claimed as secondary 
to service-connected suppurative otitis media, right ear.  
The veteran, through his testimony at his August 2007 Travel 
Board hearing, expressed disagreement with that decision.  

When there has been an initial adjudication of a claim and a 
notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC).  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this does not occur, the Board must remand the case and 
instruct the RO that the issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

The veteran is advised that his claim of service connection 
for residuals of surgery for larynx cancer, claimed as 
secondary to service-connected suppurative otitis media, 
right ear is not before the Board at this time, and will be 
before the Board only if he timely files a substantive appeal 
after the SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of service connection for 
residuals of surgery for larynx cancer, 
claimed as secondary to service-connected 
suppurative otitis media, right ear.  The 
veteran must be advised of the time limit 
for filing a substantive appeal, and that, 
in order for the Board to have jurisdiction 
in this matter, he must submit a timely 
substantive appeal.  

Then, only if the benefit sought continues 
to be denied, and an appeal is timely 
perfected, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


